DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendment to the claims filed on August 3, 2020 has been received and entered.  Claims 2-6, 8, 9, 11-20, 22, and 24 have been amended, claims 7, 10, 21, and 23 have been cancelled, an no claims have been newly added.  Claims 1-6, 8, 9, 11-20, 22, and 24 are pending and subjection to election restriction requirement.
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, 8, 9, 11-20, drawn to a light filter comprising: a luminescent dye; and a transparent substrate; the luminescent dye having a red and near infrared luminescence within the wavelength range from 600 nm to 1200 nm. 

Group II, claims 22 and 24, drawn to a light filter comprising: a luminescent dye; and a transparent substrate; the luminescent dye being a synthetic version of an endogenous, naturally-occurring, compound found in the cells and tissue of humans that have red and near infrared luminescence within the wavelength range from 600 nm to 1200 nm.\

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons that the groups lack unity of invention because even though the inventions of these groups require the technical feature of  light filter comprising: a luminescent dye; and a transparent substrate; the luminescent dye having a red and near infrared luminescence within the wavelength range from 600 nm to 1200 nm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gallas (Pub. No.: US 2004/0042072; Pub. Date: Mar. 4, 2004). Gallas discloses the polymerization product of 3-hydroxykynurenine as a light filtering component on an ophthalmic lens for the photo-protection to the retina (abstract, [0004], and [0019]) wherein the 3-hydroxykynurenine has a luminesce that overlaps the instantly claimed 600 to 1200 nm (Fig. 1 and 3-6).
Election of Species

	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
This application contains claims directed to the following patentably distinct species 
Group I: Generic Claim: 1

Species 1. Claims 1-6, 8, 9, 11-20, and 22: A single substrate:  Applicant is required to elect a single substrate commensurate with the election of the invention.  Specifically applicant is required to elect a single substrate selected from the group consisting of a skin care product, an ophthalmic lens, a visual display, a window, a light source, a transparent umbrella, or a head cover.

Species 2. Claims 1-6, 8, 9, 11-20, 22: A single luminescent dye:  Applicant is required to elect a single luminescent dye commensurate with the election of the invention.  Specifically applicant is required to elect a single luminescent dye selected from the group consisting of a phosphorescent dye or  a fluorescent dye

Species 3: Claims 2, 4-6: If Applicant elects a fluorescent dye applicant is additionally required to elect if the fluorescent dye is a reaction product between a first and a second endogenous compound or a red fluorescing protein.  Additionally if Applicant elects a reaction product between a first and a second endogenous compound Applicant is required to make the additional elections of a single first endogenous compound selected from a fluorophore or a chromophore and a single election of the second endogenous compound selected from either a fluorophore or a chromophore.

Group II: Generic Claim: 22
	Species 4. Claim 24:   Applicant is required to elect a luminescent dye selected 	from the group consisting of carotenoid, a xanthophyll, a anthocyanin, a 	anthocyanidin, a porphyrin, an iron-containing porphyrins, a DsRed fluorescent 	protein, a DsRed2FP, a lipofuscins, an A2E, a protoporphyrin IX, or a 	pheophorbide. 



The species are independent or distinct because The different structures of the substrate such as an ophthalmic lens as compared to a light bulb or a hat and the different structures of the luminescent dyes  such as a phosphorescent dye or a reaction product.  ll. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617